Carlisle, Presiding Judge.
The judgment of this court in Charleston &c. R. Co. v. Heath, 107 Ga. App. 23 (129 SE2d 92), holding that the trial judge erred in overruling a motion for a judgment notwithstanding the mistrial made by the defendant, having been reversed by the Supreme Court of *672Georgia on certiorari (Charleston &c. R. Co. v. Heath, 218 Ga. 786), the said judgment of this court is vacated and the judgment of the trial judge in the motion for judgment notwithstanding the mistrial in overruling said motion is affirmed in accordance with the judgment of the Supreme Court.
Decided April 23, 1963.
Cumming, Nixon, Eve, Waller & Capers, Joseph B. Gumming, for plaintiffs in error.
Randall Evans, Jr., contra.

Judgment affirmed.


Eberhardt and Russell, JJ., concur.